            Case 3:14-cr-00175-WHA Document 1358 Filed 03/23/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                  Plaintiff,        PG&E’S FURTHER SUBMISSION IN
21                                                  ADVANCE OF MARCH 23, 2021
                                                    HEARING
22          v.
23                                                  Judge: Hon. William Alsup
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                 PG&E’S FURTHER SUBMISSION IN ADVANCE OF MARCH 23, 2021 HEARING
                                    Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1358 Filed 03/23/21 Page 2 of 3




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   further submission in advance of the March 23, 2021 hearing.

 3                  First, in response to the Court’s request for the communications between PG&E

 4   and the CPUC referenced in the CPUC’s March 19, 2021 letter, PG&E is producing as Exhibit A

 5   the written correspondence that it believes the CPUC’s letter may have been referring to. (See

 6   Dkts. 1349, 1355.) PG&E has not included scheduling emails and calendar invitations as it does

 7   not understand those to be responsive to the Court’s request.

 8                  Second, for the Court’s awareness, PG&E is producing as Exhibit B a copy of a

 9   news release issued by CAL FIRE this evening regarding the Zogg Fire. In the press release,

10   CAL FIRE states among other things that it has determined that the Zogg Fire was caused by a

11   pine tree contacting electrical facilities owned and operated by PG&E located north of the

12   community of Igo.

13                  Third, as part of PG&E’s March 12, 2021 submission, PG&E provided the Court

14   with certain documents relating to post-wildfire response work as Exhibits J-1 to J-10.

15   (Dkt. 1337 at 9; Dkt. 1337-10.) PG&E is supplementing that production by producing as

16   Exhibits J-11 to J-17 various iterations of a document titled “Carr Fire Second Patrol” that were

17   emailed between contractors working on the post-Carr Fire response in late August and early

18   September 2018.1

19

20

21

22

23

24

25

26       1
            PG&E is producing Exhibits J-11 to J-17 in the order in which the cover emails indicate
     that they were sent. The cover emails identify Exhibit J-12 as “1st draft”, Exhibit J-13 as
27
     “2nd draft”, Exhibit J-14 as “3rd draft” and Exhibit J-15 as “4th draft”. PG&E can produce the
28   cover emails upon request.
                                                 2
                 PG&E’S FURTHER SUBMISSION IN ADVANCE OF MARCH 23, 2021 HEARING
                                    Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1358 Filed 03/23/21 Page 3 of 3




 1   Dated: March 22, 2021                      Respectfully Submitted,

 2                                              JENNER & BLOCK LLP
 3

 4                                            By:    /s/ Reid J. Schar
                                                    Reid J. Schar (pro hac vice)
 5
                                                CRAVATH, SWAINE & MOORE LLP
 6

 7
                                              By:    /s/ Kevin J. Orsini
 8                                                  Kevin J. Orsini (pro hac vice)

 9                                              CLARENCE DYER & COHEN LLP
10

11                                            By:    /s/ Kate Dyer
                                                    Kate Dyer (Bar No. 171891)
12

13                                            Attorneys for Defendant PACIFIC
                                              GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
              PG&E’S FURTHER SUBMISSION IN ADVANCE OF MARCH 23, 2021 HEARING
                                 Case No. 14-CR-00175-WHA
